DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a determination unit configured to determine an image to be displayed on a display and a control unit configured to perform control to display the determined unit in claims 1-15; a reception unit configured to receive an operation of selecting an image in claims 3 and 12; a generation unit configured to generate an image of a virtual space in claims 5-9; a measurement unit configured to measure a physical quantity in claims 5-11; a capturing unit configured to capture an image in claims 7-9 and 10-11; a recognition unit configured to recognize a predetermined object in claims 10-11; and a unit configured to detect a line-of-sight direction in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 10 and 12- 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aiki et al. (US 2021/0063746, hereinafter Aiki), and further in view of Mallinson (US 2016/0189429).
Regarding claim 1, Aiki teaches an apparatus (fig. 4 control unit 12-1 of information processing apparatus 1-1) connected a first display apparatus of head mounted type including two or more displays (fig. 4 display unit 15 of information processing apparatus 1-1; [0063]: information processing apparatus 1-1 is a glasses-type HMD that is worn on a head of a user; [0064]: display unit 15 includes a left-eye display 151 that displays a left-eye image corresponding to the stereoscopic image, and a right-eye display 152 that displays a right-eye image corresponding to the stereoscopic image), the apparatus comprising:
a determination unit (this element is interpreted under 35 U.S.C. 112(f) as a processor; display control unit 123, fig. 4) configured to determine an image to be displayed on a display that corresponds to a dominant eye of a wearer wearing the first display apparatus among the two or more displays of the first display apparatus based on information about the dominant eye of the wearer of the first display apparatus ([0093]: the display control unit 123 according to the first embodiment determines the one image that is to be displayed by the display unit 15 if it is determined that the stereoscopic image is located outside of the predetermined range; [0094]: the display control unit 123 may determine the one image that is to be displayed by the display unit 15, on the basis of user information that is set in advance. Here, the user information is information on the user who is wearing the information processing apparatus 1-1, and may be stored in the storage unit 17 as described above or may be input by the user via the operation input unit 16, for example. Further, the user information may include information indicating a dominant eye of the user … the information on the dominant eye of the user may be stored in the storage unit 17 by the user by any of input means; [0095]: If it is determined that the stereoscopic image is located outside of the predetermined range, the display control unit 123 may cause the display unit 15 to display only one of the left-eye image and the right-eye image corresponding to the dominant eye. For example, the display control unit 123 may cause the display unit 15 to display only the left-eye image when the dominant eye of the user is the left eye, and cause the display unit 15 to display only the right-eye image when the dominant eye of the user is the right eye); and 
a control unit (this element is interpreted under 35 U.S.C. 112(f) as a processor; display control unit 123, fig. 4) configured to perform control to display the determined image on the first display apparatus ([0095]: If it is determined that the stereoscopic image is located outside of the predetermined range, the display control unit 123 may cause the display unit 15 to display only one of the left-eye image and the right-eye image corresponding to the dominant eye. For example, the display control unit 123 may cause the display unit 15 to display only the left-eye image when the dominant eye of the user is the left eye, and cause the display unit 15 to display only the right-eye image when the dominant eye of the user is the right eye; [0103]: at Step S116, the display control unit 123 may cause the display unit 15 to display, for example, only one of the left-eye image and the right-eye image corresponding to the dominant eye of the user on the basis of the user information).
Aiki does not explicitly teach an apparatus connected to a first display apparatus of head mounted type and to a second display apparatus, the apparatus comprising a control unit configured to perform control to display the determined image on the second display apparatus.
Aiki teaches an information processing apparatus (fig. 4) comprising a control unit (fig. 4) and a display unit (fig. 4), wherein the control unit and the display unit are connected with each other, whereas the claimed invention recites an apparatus connected to a first display apparatus. Further, the control unit of Aiki performs the functions similar to that of the claimed determination unit and the control unit of the apparatus. However, in Nerwin v. Erlichman, 168 USPQ 177, 179 (PTO Bd. Of Int. 1969), it has been noted “the mere fact that a given structure is integral does not preclude its consisting of various elements”. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to separate the information processing apparatus of Aiki into two separate apparatus’ such as an apparatus comprising the control unit and an apparatus comprising the display unit to function as separate apparatus’ because using separate dedicated hardware apparatus for specific functions will result in higher efficiency by freeing up resources. Also, See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Mallinson teaches an apparatus (computer 106, fig. 1) connected to a first display apparatus of head mounted type (HMD 102, fig. 1; [0035]: the HMD 102 can be connected to a computer 106. The connection to computer 106 can be wired or wireless) and to a second display apparatus (display 108, fig. 1; as shown in fig. 1, the computer 106 is connected to the display 108), the apparatus comprising a control unit ([0035]: the processing of game operations is done on the computing device 106) configured to perform control to display the image on the second display apparatus ([0041]: The content on the HMD 102, while the player is playing, can be shared to a display 108. In one embodiment, the content shared to the display 108 can allow other users proximate to the player 114 or remote to watch along with the user's play. In still further embodiments, another player viewing the game play of player 114 on the display 108 may participate interactively with player 114; the content that is displayed on the HMD 102 is shared to be displayed on display 108). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Mallinson’s knowledge of displaying the image displayed on the HMD to a second display and modify the system of Aiki because such a system enables users that are not wearing the HMD to watch the user’s play and also socially interact with the player ([0041]).
Aiki contains a “base” system of determining an image corresponding to the dominant eye of the wearer and displaying that image on the HMD which the claimed invention can be seen as an “improvement” in that the image displayed on the HMD is also displayed on a second display apparatus.
Mallinson contains a “comparable” technique of sharing the image displayed on the HMD to a second display (fig. 1, [0041]) that has been improved in the same way as the claimed invention.
Mallinson’s known “improvement” could have been applied in the same way to the “base” system of Aiki and the results would have been predictable and resulted in displaying the image corresponding to the dominant eye on a second display. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claims 15-17 are similar in scope to claim 1, and therefore the examiner provides similar rationale to reject these claims. Moreover, Aiki teaches a non-transitory computer readable storage medium storing a program executed by a computer ([0159] and [0166]).
Regarding claim 2, Aiki teaches wherein the information about the dominant eye of the wearer of the first display apparatus is set by an operation input using an input apparatus ([0094]: the display control unit 123 may determine the one image that is to be displayed by the display unit 15, on the basis of user information that is set in advance. Here, the user information is information on the user who is wearing the information processing apparatus 1-1, and may be stored in the storage unit 17 as described above or may be input by the user via the operation input unit 16, for example. Further, the user information may include information indicating a dominant eye of the user, for example. Meanwhile, the dominant eye is an eye that is more frequently used by the user or an eye that is more preferably used by the user. The dominant eye may be determined by a well-known method. The well-known method is a method that is performed without using any device, but the display control unit 123 may cause the display unit 15 to display guide information for determining the dominant eye. Specifically, the display control unit 123 first causes the display unit 15 to display a message of, for example, “maintain a state in which a finger overlaps with a specific real object”. This message may be provided by the user by voice. Thereafter, a shielding image that shields approximately the entire field of view of the left eye is displayed on the left-eye display 151, and subsequently, the shielding image on the left-eye display 151 is deleted and a shielding image that shields approximately the entire field of view of the right eye is displayed on the right-eye display 152. The user is able to determine the dominant eye of the user by viewing the shielding image for the left eye and the shielding image for the right eye. Meanwhile, the information on the dominant eye of the user may be stored in the storage unit 17 by the user by any of input means).
Regarding claim 3, Aiki teaches further comprising a reception unit (this element is interpreted under 35 U.S.C. 112(f) as an input apparatus; operation input unit 16) configured to receive an operation of selecting an image from a plurality of images displayed on the two or more displays (information indicating a dominant eye of the user is input by the user to select either the left-eye image or the right-eye image as the dominant eye image, [0094]), wherein the determination unit determines an image to be displayed on the display that corresponds to the dominant eye of the wearer of the first display apparatus based on information about the selected image ([0094]: the display control unit 123 may determine the one image that is to be displayed by the display unit 15, on the basis of user information that is set in advance. Here, the user information is information on the user who is wearing the information processing apparatus 1-1, and may be stored in the storage unit 17 as described above or may be input by the user via the operation input unit 16, for example. Further, the user information may include information indicating a dominant eye of the user, for example. Meanwhile, the dominant eye is an eye that is more frequently used by the user or an eye that is more preferably used by the user. The dominant eye may be determined by a well-known method. The well-known method is a method that is performed without using any device, but the display control unit 123 may cause the display unit 15 to display guide information for determining the dominant eye. Specifically, the display control unit 123 first causes the display unit 15 to display a message of, for example, “maintain a state in which a finger overlaps with a specific real object”. This message may be provided by the user by voice. Thereafter, a shielding image that shields approximately the entire field of view of the left eye is displayed on the left-eye display 151, and subsequently, the shielding image on the left-eye display 151 is deleted and a shielding image that shields approximately the entire field of view of the right eye is displayed on the right-eye display 152. The user is able to determine the dominant eye of the user by viewing the shielding image for the left eye and the shielding image for the right eye. Meanwhile, the information on the dominant eye of the user may be stored in the storage unit 17 by the user by any of input means).
Regarding claim 4, Aiki teaches wherein the two or more displays are one corresponding set (left eye display and right eye display) or a plurality of corresponding sets of displays for right and left eyes of the wearer wearing the first display apparatus ([0092]: the display control unit 123 causes the left-eye display 151 to display the left-eye image corresponding to the stereoscopic image and causes the right-eye display 152 to display the right-eye image corresponding to the stereoscopic image), and 
wherein the information about the dominant eye of the wearer of the first display apparatus is information about a difference in a plurality of images to be displayed on the two or more displays (fig. 8 S220: determining if the display position is located on right side or left side with respect to the field of view of the user; if the display position of the stereoscopic image is located on the right side with respect to the field of view of the user, the dominant eye is the right eye and only the right-eye image is displayed; if the display position of the stereoscopic image is located on the left side with respect to the field of view of the user, the dominant eye is the left eye and only the left-eye image is displayed).
Regarding claim 10, Aiki teaches wherein the first display apparatus includes: 
a measurement unit (this element is interpreted under 35 U.S.C. 112(f) as a magnetic field sensor system; sensor, [0112]: The sensor unit 11 acquires, by sensing, sensor information on a user who wears the information processing apparatus 1-2 and surrounding environments. The sensor unit 11 may include a sensor, such as a camera that captures an image of a field of view of the user, a depth sensor that measures a distance, an acceleration sensor that detects acceleration, or a gyro sensor that detects an angular velocity. Meanwhile, the sensor included in the sensor unit 11 is not limited to the example as described above, and the sensor unit 11 may further include a line-of-sight sensor, a geomagnetic sensor, a force sensor, a biological sensor, a microphone, or the like) configured to measure a physical quantity of a position and an orientation of the first display apparatus ([0150]: detect a position of user and a position of the display device using a sensor; [0096]: the center of the field of view of the user may be determined in accordance with orientation of the information processing apparatus 1-1; using the orientation of the apparatus 1-1 inherently involves measuring or detecting the orientation of the apparatus); and 
a capturing unit (this element is interpreted under 35 U.S.C. 112(f) as an image capturing apparatus) configured to capture an image of a real space correspondingly to each of the two or more displays ([0112]: The sensor unit 11 may include a sensor, such as a camera that captures an image of a field of view of the user; [0115]: The detection unit 125 detects, for example, a real object that is present in a real space, on the basis of sensor data that is acquired through sensing performed by the camera or the depth sensor included in the sensor unit 11; [0149]: an HMD of what is called a video see-through type, in which an image of a real space is acquired by using an imaging device), 
the apparatus further comprising: 
a recognition unit (this element is interpreted under 35 U.S.C. 112(f) as a processor; detection unit 125, [0142]) configured to recognize a predetermined object (hand or arm of the user) contained in the image of the real space that is captured by the capturing unit ([0133]: the detection unit 125 may detect a real object present in a real space together with detecting predetermined user's motion as the trigger; [0140]:  the detection unit 125 may detect a predetermined type of a real object as the trigger; [0142]: if the display control unit 129 displays the stereoscopic image by using the hand or the arm of the user as the display position, the detection unit 125 may detect the hand or the arm (one example of the real object) of the user who is wearing the information processing apparatus 1-2 as a trigger),
wherein the control unit (display control unit 123) performs control to display the image of the real space on each of the two or more displays at a position on the display based on the position and the orientation of the first display apparatus ([0050]: When the stereoscopic image is displayed in the real space, a display unit that displays a left-eye image and a right-eye image in the HMD; The display unit 15 is controlled by the display control unit 123 (to be described later), and displays a stereoscopic image in a real space; [0091]: The display control unit 123 is able to cause the display unit 15 to display the stereoscopic image in the real space by causing the left-eye display 151 to display a left-eye image corresponding to the stereoscopic image and causing the right-eye display 152 to display a right-eye image corresponding to the stereoscopic image), the captured image of the real space corresponding to the display ([0149]: an HMD of what is called a video see-through type, in which an image of a real space is acquired by using an imaging device and an image that is obtained by superimposing a stereoscopic image on the acquired image of the real space is displayed), and 
wherein the determination unit (determination unit 127, [0146]) determines an image in which a positional relationship (fig. 8 step s208: determining if stereoscopic image is located outside of a predetermined range) of the recognized predetermined object ([0140]:  the detection unit 125 may detect a predetermined type of a real object as the trigger; [0142]: if the display control unit 129 displays the stereoscopic image by using the hand or the arm of the user as the display position, the detection unit 125 may detect the hand or the arm (one example of the real object) of the user who is wearing the information processing apparatus 1-2 as a trigger) satisfies a predetermined condition ([0144]: the determination unit 127 may determine whether the stereoscopic image is located outside of the predetermined range by using information on the detected trigger. As described above, a type and a position of the stereoscopic image can be identified to some extent, in accordance with the detected trigger. Therefore, the determination unit 127 may determine whether the stereoscopic image is located outside of the predetermined range on the basis of the detected trigger; [0145]: If a user's action is detected as the trigger, the determination unit 127 may serve as a first determination unit and detect whether the stereoscopic image is located outside of the predetermined range on the basis of the user's action. For example, a case will be described in which, as described above, a user's action of looking at a watch is detected as the trigger, and a stereoscopic image of the watch is superimposed on the arm of the user will be described. In this use case, depending on the adjustment distance of the display unit 15, the stereoscopic image may be located outside of the predetermined range in the entire movable range of the user. In this case, the determination unit 127 may determine that the stereoscopic image is located outside of the predetermined range or located at a closer range than the predetermined range, on the basis of the fact that the action of looking at the watch is detected as the trigger; [0146]:  if a real object is detected as the trigger, the determination unit 127 may serve as a second determination unit and determine whether the stereoscopic image is located outside of the predetermined range on the basis of the real object. For example, as described above, the use case will be described in which the stereoscopic image is displayed on the hand or the arm of the user. In this use case, depending on the adjustment distance of the display unit 15, the stereoscopic image may be located outside of the predetermined range in the entire movable range of the hand or the arm. In this case, the determination unit 127 may determine that the stereoscopic image is located outside of the predetermined range on the basis of the fact that the hand or the arm of the user is detected as the trigger) as the image to be displayed on the display that corresponds to the dominant eye among the plurality of images displayed on the two or more displays based on a difference in the - 30 -10207426US01positional relationship thereamong ([0136]:  the display control unit 129 determines, at Step S220, one image that is to be displayed by the display unit 15, in accordance with the display position of the stereoscopic image with respect to the field of view of the user; [0137]: If the display position of the stereoscopic image is located on the left side with respect to the central direction of the field of view of the user, the display control unit 129 causes the display unit 15 to display only the left-eye image (S224). In contrast, if the display position of the stereoscopic image is located on the right side with respect to the central direction of the field of view of the user, the display control unit 129 causes the display unit 15 to display only the right-eye image (S228)).
Regarding claim 12, Aiki teaches further comprising a reception unit (this element is interpreted under 35 U.S.C. 112(f) as an input apparatus; operation input unit 16) configured to receive an operation of selecting one of a right eye and a left eye as the dominant eye using the input apparatus (information indicating a dominant eye of the user is input by the user to select either the left-eye image or the right-eye image as the dominant eye image, [0094]), wherein the determination unit determines the image to be displayed on the display that corresponds to the dominant eye of the wearer of the first display apparatus based on information about the dominant eye selected by the received operation.
Regarding claim 13, Aiki teaches wherein the first display apparatus further includes a unit (this element is interpreted under 35 U.S.C. 112(f) as a processor; line-of-sight sensor, [0112]) configured to detect a line-of-sight direction of the wearer (it is inherent that the line-of-sight sensor will detect a line-of-sight direction of the user), and wherein the determination unit determines an image to be displayed on a display among the two or more displays that is at a position in a line-of-sight direction of an eye of the wearer selected as the dominant eye by the received operation as the image to be displayed on the display that corresponds to the dominant eye ([0064]: The information processing apparatus 1 is able to present a stereoscopic image in front of a line of sight of the user U by displaying the left-eye image and the right-eye image on the display unit 15; [0093]: the display control unit 123 according to the first embodiment determines the one image that is to be displayed by the display unit 15 if it is determined that the stereoscopic image is located outside of the predetermined range; [0094]: the display control unit 123 may determine the one image that is to be displayed by the display unit 15, on the basis of user information that is set in advance. Here, the user information is information on the user who is wearing the information processing apparatus 1-1, and may be stored in the storage unit 17 as described above or may be input by the user via the operation input unit 16, for example. Further, the user information may include information indicating a dominant eye of the user … the information on the dominant eye of the user may be stored in the storage unit 17 by the user by any of input means; [0095]: If it is determined that the stereoscopic image is located outside of the predetermined range, the display control unit 123 may cause the display unit 15 to display only one of the left-eye image and the right-eye image corresponding to the dominant eye. For example, the display control unit 123 may cause the display unit 15 to display only the left-eye image when the dominant eye of the user is the left eye, and cause the display unit 15 to display only the right-eye image when the dominant eye of the user is the right eye; [0096]: the display control unit 123 may determine the one image that is to be displayed by the display unit 15, on the basis of the display position of the stereoscopic image in the field of view of the user. For example, the display control unit 123 may display only the left-eye image when the display position of the stereoscopic image is located on the left side with respect to a central direction of the field of view of the user, and display only the right-eye image when the display position is located on the right side with respect to the central direction of the field of view of the user; [0107]: If the display position of the stereoscopic image is located on the left side with respect to the central direction of the field of view of the user, the display control unit 123 causes the display unit 15 to display only the left-eye image (S124); central direction of the field of view of the user corresponds to line-of-sight direction of the user).
Regarding claim 14, Aiki teaches wherein the determination unit - 31 -10207426US01determines an image to be displayed on a display among the two or more displays that is at a nearest position to an eye of the wearer selected as the dominant eye by the received operation as the image to be displayed on the display that corresponds to the dominant eye (when display position of the stereoscopic image is located on the left side with respect to the central direction of the field of view of the user, the convergence distance from the user’s eyeballs to the display position of the stereoscopic image is shorter for the left eye image than the right eye image, and thereby selecting the left eye image as the dominant eye image; [0051]: a distance (hereinafter, referred to as a convergence distance) from the user (more precisely, from the eyeballs of the user) to the display position of the stereoscopic image; [0093]: the display control unit 123 according to the first embodiment determines the one image that is to be displayed by the display unit 15 if it is determined that the stereoscopic image is located outside of the predetermined range; [0094]: the display control unit 123 may determine the one image that is to be displayed by the display unit 15, on the basis of user information that is set in advance. Here, the user information is information on the user who is wearing the information processing apparatus 1-1, and may be stored in the storage unit 17 as described above or may be input by the user via the operation input unit 16, for example. Further, the user information may include information indicating a dominant eye of the user … the information on the dominant eye of the user may be stored in the storage unit 17 by the user by any of input means; [0095]: If it is determined that the stereoscopic image is located outside of the predetermined range, the display control unit 123 may cause the display unit 15 to display only one of the left-eye image and the right-eye image corresponding to the dominant eye. For example, the display control unit 123 may cause the display unit 15 to display only the left-eye image when the dominant eye of the user is the left eye, and cause the display unit 15 to display only the right-eye image when the dominant eye of the user is the right eye; [0096]: the display control unit 123 may determine the one image that is to be displayed by the display unit 15, on the basis of the display position of the stereoscopic image in the field of view of the user. For example, the display control unit 123 may display only the left-eye image when the display position of the stereoscopic image is located on the left side with respect to a central direction of the field of view of the user, and display only the right-eye image when the display position is located on the right side with respect to the central direction of the field of view of the user. Meanwhile, here, the center of the field of view of the user may be determined in accordance with orientation of the information processing apparatus 1-1. Further, whether the display position of the stereoscopic image is located on the right side or the left side with respect to the central direction of the field of view of the user may also be determined based on the left-eye image and the right-eye image corresponding to the stereoscopic image; [0107]: If the display position of the stereoscopic image is located on the left side with respect to the central direction of the field of view of the user, the display control unit 123 causes the display unit 15 to display only the left-eye image (S124)).


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aiki, in view of Mallinson, and further in view of Yanagita et al. (US 2012/0320047, hereinafter Yanagita).
Regarding claim 11, the combination of Aiki and Mallinson does not explicitly teach wherein the recognition unit recognizes a reference real object and a tip of an object used to point the reference real object by the wearer of the first display apparatus from real objects contained in the image of the real space, and wherein the determination unit determines an image in which the reference real object and the tip of the object are nearer to each other as the image to be displayed on the display that corresponds to the dominant eye among the plurality of images displayed on the two or more displays.
Yanagita teaches wherein the recognition unit recognizes a reference real object (button as displayed on the stereoscopic display part 14, fig. 8) and a tip of an object (fingertip pressing the button image on the screen of the stereoscopic display 14, fig. 3) used to point the reference real object by the wearer of the first display apparatus from real objects contained in the image of the real space (fig. 20; [0213]: an image representing a button for operation such as a start button or a login button is displayed on the stereoscopic display part 14 as a dominant eye judgment image. This button image is configured of a left viewpoint image and a right viewpoint image having a predetermined parallax, and has reference coordinates (center coordinates of the button image) of each image), and wherein the determination unit determines an image in which the reference real object and the tip of the object are nearer to each other as the image to be displayed on the display that corresponds to the dominant eye among the plurality of images displayed on the two or more displays (When the user presses the button image stereoscopically displayed on the stereoscopic display part 14, a process corresponding to the pressing of the button image (such as start or login) is performed. Also, the dominant eye judging part 24 obtains position coordinates of the pressed button image via the touch panel 22, and judges the user's dominant eye based on these position coordinates and a reference position of each of the left viewpoint image and the right viewpoint image of the button image; [0100]: That is, a left viewpoint difference DL and a right viewpoint difference DR are calculated; [0101]: And, when DL<DR, the left eye is judged as the dominant eye. When DR<=DL, the right eye is judged as the dominant eye. Note that a dominant eye judgment cannot be made when DR=DL but, in this case, as with step S28, the right eye is judged as the dominant eye; [0102]: Information about thus judged user's dominant eye is stored in the memory part 10 or the recording medium 30, and the procedure ends). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Yanagita’s knowledge of determining the dominant eye based on the difference in the left eye and right eye images and modify the system of Aiki and Mallinson because such a system easily judges a user’s dominant eye and uses this using this judgment result, user-intended position coordinates can be obtained when desired position coordinates on the stereoscopic image are inputted, thereby improving operability in the coordinate input part such as a touch panel ([0038]).


Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, Aiki teaches the first display apparatus includes a measurement unit (this element is interpreted under 35 U.S.C. 112(f) as a magnetic field sensor system; sensor, [0112]: The sensor unit 11 acquires, by sensing, sensor information on a user who wears the information processing apparatus 1-2 and surrounding environments. The sensor unit 11 may include a sensor, such as a camera that captures an image of a field of view of the user, a depth sensor that measures a distance, an acceleration sensor that detects acceleration, or a gyro sensor that detects an angular velocity. Meanwhile, the sensor included in the sensor unit 11 is not limited to the example as described above, and the sensor unit 11 may further include a line-of-sight sensor, a geomagnetic sensor, a force sensor, a biological sensor, a microphone, or the like) configured to measure a physical quantity of a position and an orientation of the first display apparatus ([0150]: detect a position of user and a position of the display device using a sensor; [0096]: the center of the field of view of the user may be determined in accordance with orientation of the information processing apparatus 1-1; using the orientation of the apparatus 1-1 inherently involves measuring or detecting the orientation of the apparatus).
 	Sugiyama et al. (US 2022/0076803) describes a generation unit configured to generate an image of a virtual object viewed from a point of view corresponding to the position and the orientation of the first display apparatus based on a result of the measurement by the measurement unit ([0062]: an image processing apparatus including: a spatial recognition unit configured to recognize a surrounding space of the image processing apparatus; a tracking unit configured to recognize the position and inclination of the image processing apparatus in the space recognized by the spatial recognition unit; an orientation detection unit configured to detect the orientation of a user; an image processing unit configured to place a virtual object in the space recognized by the spatial recognition unit and generate an image of the virtual object visible to the user on the basis of the position and inclination recognized by the tracking unit and the orientation detected by the orientation detection unit); wherein the control unit displays the generated image of the virtual object at a position corresponding to the position and the orientation of the first display apparatus on each of the two or more displays (an augmented reality-specific display unit configured to display the image of the virtual object generated by the image processing unit for the user as if the image generated by the image processing unit exists in a real space).
	However, none of the cited prior art references of record, teach either individually or in combination, “the determination unit determines, based on a difference in a position of an image of a reference virtual object in the plurality of images displayed on the two or more displays, an image in which the position satisfies a predetermined condition as the image to be displayed on the display that corresponds to the dominant eye.”
Claims 6-9 are dependent on claim 5, and therefore are indicated to recite allowable subject matter for similar reasons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishizawa et al. (US 10,162,412) describes when either the right eye or the left eye of the user is clearly the dominant eye, the position of the object OB is a position obtained by shifting the position of the center of the right eye EY and the left eye EY to the dominant eye side. The system may be configured to designate the dominant eye by the operation of the user, or a guide message requesting the user to input the dominant eye may be displayed on the virtual image display 100.
Tanaka et al. (US 2013/0002661) describes to detect designated positions in a left-eye image and in a right-eye image. The dominant eye is input and, if there is a position designation made by the observer, the coordinate position of the designated position is calculated in each of the left-eye and right-eye images. A template image is detected from the dominant-eye image and an image identical with the detected template image is detected from the non-dominant-eye image. Positions in respective ones of the template image and matching image become the designated positions. A distance differential between the template image detected from the dominant-eye image and the image detected from the non-dominant-eye image is parallax. The parallax of the designated positions is adjusted.
Sato et al. (US 2011/0221750) describes a function may be provided which allows the image data applied to planar display to be selected depending so as to match the dominant eye of the observer.
Masuda Kimihiko (JP 2012-252663) describes to detect the user's viewpoint when viewing the stereoscopically displayed object in the virtual three-dimensional space based on the positions of the right eye and the left eye in the virtual three-dimensional space, and the user viewpoint is as a two-dimensional plane for projecting an object and creating a left-eye parallax image or a right-eye parallax image for determining a user's touch position depending on which one is close to the left eye, a two-dimensional plane and a left eye that are viewed from the right eye Is set to any one of the two-dimensional planes with the viewpoint as the viewpoint, regardless of whether the user's dominant eye is the left eye or the right eye, the user can display the stereoscopic image and The intended operation can be performed with high accuracy, which makes the display image feel uncomfortable when the user performs the touch operation, or the touch operation due to the difference in the user's dominant eye It is possible to avoid or more unintended image processing is performed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/Primary Examiner, Art Unit 2612